Case 2:19-cv-04237-MRW Document 54 Filed 10/04/19 Page1of1 Page ID #:1146

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-4237 MRW Date October 4, 2019
Title Nano Foundation v. Silver
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: JOINT STATUS REPORT
1. This case was recently reassigned to Magistrate Judge Wilner for all

purposes. (Docket #51.) Based on the recent telephone discussion with the parties, all
previously ordered dates and deadlines in the action are VACATED.

2.

And the new ones will be. . ., well, what will they be? Again, as we discussed,

the parties are directed to jointly propose a schedule for the action that takes into account
potential early motion practice. This should incorporate the topics required under Local
Rule 26 and FRCP 26. Please submit this by October 25.

3.

After the Court reviews the parties’ submission, it will set the matter for a

hearing / call or issue an appropriate order.

CV-90 (10/08)

CIVIL MINUTES - GENERAL Page 1 of 1
